DETAILED ACTION
DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments, see remarks, filed 10/08/2021, with respect to the rejection(s) of claim(s) 58, 69, 74 and their dependent claims under Kaufman have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Kaufman and Sullivan US 2015/0148943.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 58-61, 63-67 and 69-77  is/are rejected under 35 U.S.C. 103 as being unpatentable over Kaufman et al. US 5,084,828 in view of Sullivan US 2015/0148943.

Claim(s) 58-61 and 63-77 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by 
Kaufman discloses a system for dispensing medication comprising:
(Re claim 58) “a medical diagnostic device comprising at least one sensor configured to collect biometric data of a user and a communication module operable to communicate the biometric data” 
Kaufman discloses determining that the user is authorized to receive the medication comprises determining, based on the collected biometric data, that the user has not exceeded a predetermined dosage or frequency of accessing the medication using a timer after the biometric data is already used to determine need.
Kaufman does not disclose determining that the user is authorized to receive the medication comprises determining, based on the collected biometric data, that the user has not exceeded a predetermined dosage or frequency of accessing the medication without a timer
Sullivan teaches determining that the user is authorized to receive the medication comprises determining, based on the collected biometric data, that the user has not exceeded a predetermined dosage or frequency of accessing the medication without a timer (para 0019, 0058).
It would have been obvious to one skilled in the art to modify Kaufman to rely on the biometric information alone if a biometric test returns a result that would indicate that an additional dose may cause an overdose because it helps prevent overdoses and possible death.


(Re claim 60) “communicate the biometric data to a medical provider” (32, 28 figure 4a, col 5 lines 50-63).
(Re claim 61) “receive an approval notification indicating that the medication can be dispensed” (80 figure 9a). “cause the dispenser to dispense the medication based on receiving the approval notification” (52 figure 9a).
(Re claim 63) “the medical diagnostic device comprises a user interface operable to receive input from a home user” (56,58 figure 9a). “generate a request to authorize dispensing of medication based on the received input” (80 figure 9a). “receive an authorization from a remote computing device; and cause the dispenser to dispense the medication based at least in part on receiving the authorization” (80,52 figure 9a).
(Re claim 64) ”a remote client device configured to send and receive data” (col 5 lines 50-63). “generate an alert in response to receiving the collected biometric data” (col 5 lines 50-63). “relay the alert for presentation to a remote user via the remote client device” (col 5 lines 50-63).

(Re claim 65) “determine, based on the biometric data, that the user is not authorized to receive the medication” (“CORRELATION” figure 8c). “prevent the dispenser from dispensing medication based on the determination that the user is not authorized” (“NOT REQ” figure 8c).
(Re claim 66) “a remote client device configured to send and receive data” (col 5 lines 50-63). “generate an alert in response to the determination that the user is not authorized” (col 12 lines 17-23). “relay the alert for presentation to a remote user via the remote client device” (col 12 lines 17-23).

 (Re claim 69) “collecting biometric data of a user by a medical diagnostic device” (18,34,36 figure 4a). “receiving the collected biometric information by a point of care device” (18,34,36 figure 4a). “an enclosure” (10 figure 1,2). “a holding element connected with the enclosure, positioned to receive medication containers from the enclosure, and accessible from outside the enclosure” (244 figure 1,2). “a dispenser connected with the enclosure and configured to dispense medication from the enclosure to the holding element” (200 figure 3). “a securable panel that has an open configuration and a locked configuration, wherein the securable panel provides access to the enclosure for retrieval or replenishment of the medication containers in the open configuration and prevents access to the enclosure in the locked configuration” (204 figure 2,10). “a controller comprising at least one processor and nonvolatile memory containing executable instructions that, when executed by the at least one processor” (22,26 figure 8a). “receive collected biometric data from the medical diagnostic device” (figure 8b). “determine, based on the biometric data, that the user is authorized to receive medication from the point of care device” (figure 8c). “cause the dispenser to dispense a medication container to the holding element in response to the determination that the user is authorized” (figure 8c). 
Kaufman discloses determining that the user is authorized to receive the medication comprises determining, based on the collected biometric data, that the user has not exceeded a predetermined dosage or frequency of accessing the medication using a timer after the biometric data is already used to determine need.
Kaufman does not disclose determining that the user is authorized to receive the medication comprises determining, based on the collected biometric data, that the user has not exceeded a predetermined dosage or frequency of accessing the medication without a timer
Sullivan teaches determining that the user is authorized to receive the medication comprises determining, based on the collected biometric data, that the user has not exceeded a predetermined dosage or frequency of accessing the medication without a timer (para 0019, 0058).
It would have been obvious to one skilled in the art to modify Kaufman to rely on the biometric information alone if a biometric test returns a result that would indicate that an additional dose may cause an overdose because it helps prevent overdoses and possible death.

(Re claim 70) “in response to a determination that the user does not qualify, prevent the dispenser from dispensing the medication container to the holding element” (figure 8c).
(Re claim 71) “in response to the determination that the user does not qualify, generate an alert for presentation to a remote user and communicate the alert to a remote client device” (col 12 lines 17-23).

(Re claim 73) “communicating the collected biometric data to a medical service provider” (col 5 lines 50-63). ”receiving an approval indication from the medical service provider indicating that the user qualifies for receipt of the medication” (80 figure 9a).
(Re claim 74) “an enclosure sized to contain a plurality of medication containers” (10 figure 1,2). “a holding element connected with the enclosure, positioned to receive medication containers from the enclosure, and accessible from outside the enclosure” (244 figure 1,2). “a dispenser connected with the enclosure and configured to dispense medication from the enclosure to the holding element” (200 figure 3). “a securable panel that has an open configuration and a locked configuration, wherein the securable panel provides access to the enclosure for retrieval or replenishment of the medication containers in the open configuration and prevents access to the enclosure in the locked configuration” (204 figure 2,10). “a controller comprising at least one processor and nonvolatile memory containing executable instructions that, when executed by the at least one processor” (22,26 figure 8a). “receive collected biometric data from the medical diagnostic device” (figure 8b). “determine, based on the biometric data, that the user is authorized to receive medication from the point of care device” (figure 8c). “cause the dispenser to dispense a medication container to the holding element in response to the determination that the user is authorized” (figure 8c). 
Kaufman discloses determining that the user is authorized to receive the medication comprises determining, based on the collected biometric data, that the user has not exceeded a predetermined dosage or frequency of accessing the medication using a timer after the biometric data is already used to determine need.
Kaufman does not disclose determining that the user is authorized to receive the medication comprises determining, based on the collected biometric data, that the user has not exceeded a predetermined dosage or frequency of accessing the medication without a timer
Sullivan teaches determining that the user is authorized to receive the medication comprises determining, based on the collected biometric data, that the user has not exceeded a predetermined dosage or frequency of accessing the medication without a timer (para 0019, 0058).
It would have been obvious to one skilled in the art to modify Kaufman to rely on the biometric information alone if a biometric test returns a result that would indicate that an additional dose may cause an overdose because it helps prevent overdoses and possible death.

(Re claim 75) “a sensor configured to collect the biometric information from the user” (18,34,36 figure 4a). “generate the diagnostic information based on the collected biometric data from the sensor” (18,34,36 figure 4a).

(Re claim 77) “a communication device configured to send and receive information via a network” (col 5 lines 50-63). “relay the diagnostic information to one of a medical provider or a remote user via a client device in response to receiving the diagnostic information” (col 5 lines 50-63).


Claim 62 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kaufman/Sullivan in view of Shusterman US 6,471,087.
Kaufman/Sullivan discloses the system as rejected above.
Kaufman/Sullivan does not disclose a wearable sensor configured to wirelessly communicate with the controller via a network.
Shusterman teaches a wearable sensor configured to wirelessly communicate with the controller via a network (figure 2a,5,6).
It would have been obvious to one skilled in the art to modify the system of Kaufman/Sullivan to include a wearable sensor configured to wirelessly communicate with the controller via a network because it can provide more diagnostic information and used for alerts.


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIMOTHY R WAGGONER whose telephone number is (571)272-8204. The examiner can normally be reached Mon-Thurs 5am-330pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gene Crawford can be reached on 571-272-6911. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

TIMOTHY R. WAGGONER
Primary Examiner
Art Unit 3651



/TIMOTHY R WAGGONER/Primary Examiner, Art Unit 3655